DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0381706 (published 31 December 2015) (“Wohlert”).
Claim 1 is drawn to “a method and software application for synchronizing audio across a plurality of mobile devices.” The following table illustrates the correspondence between the claimed method and software application and the Wohlert reference.
Claim 1
The Wohlert Reference
“1. A method and software application for synchronizing audio across a plurality of mobile devices comprising:
Wohlert describes a method for the collaborative playback of media across a plurality media playback nodes 102A–102D. Wohlert describes implementing nodes 102 as mobile devices, such as cell phones, laptops and tablets. Id. at ¶¶ 2, 21, 41, 44. Wohlert further describes carrying out the collaborative media playback method with software applications installed and executed on media playback nodes 102 and servers 108, 116, 118. Id. at ¶¶ 45, 50, 52, 60, 78, 79, 108–112, FIGs.1, 2, 8.
“downloading the audio onto the mobile devices and
Wohlert’s method and software includes each node 102 downloading and storing audio as local media content 218 in a storage component 206. Id. at ¶¶ 21, 23, 29, 62, FIG.2.
“then syncing it across the mobile devices by using in conjunction one or more of the clock on the mobile device, the clock on a server and the time obtained from GPS satellites.”
Wohlert’s method and software further includes synchronizing the reproduction of the downloaded audio among media playback nodes 102A–102D. Id. at ¶¶ 63–75, FIG.3. To synchronize audio reproduction, Wohlert’s method and software causes a base station to transmit primary 304 and secondary 306 sync signals to nodes 102. Id. Further, Wohlert performs a time advance (“TA”) to adjust the clock in each node 102 to become synchronized to a common time reference provided by a server 116. Id. The common time reference is provided as a time stamp 314 generated by a clock in server 116. Id.
N.b.,Wohlert does not describe the alternative limitation of synchronizing audio reproduction based on time obtained from GPS satellites. However, because it is an alternative limitation, Wohlert still anticipates the claimed “syncing” element.

Table 1
For the foregoing reasons, the Wohlert reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the app syncs audio across smart phones allowing people to dance using the app, their phone and a pair of headphones to dance without disturbing the environment around them.”
The Wohlert reference describes several applications for its collaborative playback of media. For example, Wohlert describes syncing a plurality of nodes 102 in order to support a “flash” dance party without the need of cumbersome sound equipment. Wohlert at ¶¶ 35–40. In another example, Wohlert describes syncing nodes 102 to allow for a collaborative exercise experience, such as running. Id. Wohlert also describes the use of either headphones or external speakers in such examples. Id. at ¶¶ 27, 55. For the foregoing reasons, the Wohlert reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wohlert; US Patent Application Publication 2016/0325145 (published 10 November 2016) (“Pinkerton”) and Yoga Download, https://web.archive.org/web/20150709233140/ http://www.yogadownload.com:80/yoga-online-customized-classes.aspx (archived 09 July 2015) (last accessed 06 December 2022) (“YD”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wohlert; US Patent Application Publication 2020/0344549 (filed 23 April 2019) (“Wegener”) and US Patent Application Publication 2019/0394362 (published 26 December 2019) (“Chong”)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wohlert, Wegener, Chong and Storysense, Script Analysis, https://web.archive.org/web/20070202153711/https://www.storysense.com/format/parentheticals.htm (archived 02 February 2007) (last accessed 14 December 2022) (“Storysense”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wohlert and US Patent Application Publication 2020/0233635 (published 23 July 2020) (“Torgerson”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wohlert, Torgerson and US Patent Application Publication 2019/0070517 (published 07 March 2019) (“Zuniga”).
Claim 3 depends on claim 1 and further requires the following:
“wherein the app syncs yoga instructions across a plurality of smart phones.”
The Wohlert reference describes several applications for its collaborative playback of media. For example, Wohlert describes syncing a plurality of nodes 102 in order to support a “flash” dance party without the need of cumbersome sound equipment. Wohlert at ¶¶ 35–40. In another example, Wohlert describes syncing nodes 102 to allow for a collaborative exercise experience, such as running. Id. However, Wohlert does not anticipate syncing exercise instructions, let alone yoga instructions, across nodes 102.
The Pinkerton reference, like Wohlert, is drawn to the field of synchronized audio reproduction. Pinkerton at Abs., ¶ 67, 70, 78, 81. Pinkerton expands on the potential applications of Wohlert’s method, by teaching and suggesting the synchronized reproduction of custom exercise programs/packages to all participants in a class. Pinkerton teaches a method of maintaining a centralized database that stores subscribers, licenses, sites, preferences, packages, instructors, costs and other data. Id. ¶¶ 47–62. A user thus subscribes to the database and then accesses the database. Id. at ¶¶ 64, 65. The server managing the database then provides an exercise package to be downloaded and reproduced either individually or in sync with other devices to produce a virtual exercise class. Id. at ¶¶ 66, 67. The packages are customized by an instructor, who selects music and provides commands, or instructions.
The YD reference further teaches and suggests a method and software application for customizing and downloading yoga classes. For example, a user may select yoga style, teacher, length, level, intensity and exercise focus (e.g., arm balancing, backbends, balancing, inversions, peak pose, splits, sun salutations, twists). After customization, the user then downloads the class.
Taken together, Wohlert, Pinkerton and YD teach and suggest reproducing audio content in sync to provide a collaborative exercising experience. Wohlert describes a base method and software application for synchronizing audio content downloaded and stored on a plurality of nodes 102. Pinkerton suggests additional applications of Wohlert’s method and software application by adding the ability to customize audio and sync the customized audio to provide a collaborative exercise class in which music and instructor commands are downloaded and synchronized across class participant devices. And YD expands on Pinkerton’s customization concept by teaching and suggesting a website portal for customizing yoga classes. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have used Wohlert’s method and software application to provide a synchronized yoga class in which yoga instructor commands, or instructions, are reproduced in sync among Wohlert’s nodes 102—for example, each class participant’s smartphone. See Wohlert at ¶ 44. For the foregoing reasons, the combination of the Wohlert, the Pinkerton and the YD references makes obvious all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“wherein the app syncs yoga instructions from a yoga class builder website template, where the user selects a style of yoga, a teacher, a list of asanas, and adds music to create an event.”
The obviousness rejection of claim 3, incorporated herein, shows the obviousness of using Wohlert’s method and software application to provide synchronized yoga instructions across a plurality of smartphones. The rejection is premised on the secondary teachings of the Pinkerton reference and the YD reference. Pinkerton teaches and suggests forming a custom class based on instructor commands and music. Pinkerton at ¶¶ 47–67. And the YD reference further teaches and suggests customizing a yoga class through a website template that includes yoga style, teacher and asanas. Together, these references teach and suggest forming a custom yoga class through a website, including the selection of yoga style, teacher, asanas and music. For the foregoing reasons, the combination of the Wohlert, the Pinkerton and the YD references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the app syncs participatory theater instructions across a plurality of smart phones.”
The Wohlert reference describes several applications for its collaborative playback of media. For example, Wohlert describes syncing a plurality of nodes 102 in order to support a “flash” dance party without the need of cumbersome sound equipment. Wohlert at ¶¶ 35–40. In another example, Wohlert describes syncing nodes 102 to allow for a collaborative exercise experience, such as running. Id. However, Wohlert does not anticipate syncing participatory theater instructions across nodes 102, which may be implemented as smartphones. See id. at ¶ 44.
The Wegener and Chong references expand on the potential applications for Wohlert’s method and software application. In particular, Wegener and Chong both describe methods for providing live instructions to actors through in-ear devices (i.e., headsets). Wegener at ¶¶ 48–53, FIG.5; Chong at ¶¶ 17–21, FIGs.4A, 4B, 5. The audio instructions are synchronized, so each actor receives their instructions at the same time. Wegener at ¶¶ 41–47, FIG.4; Chong at ¶¶ 17–21.
Taken together, Wohlert, Wegener and Chong teach and suggest reproducing audio content in sync to provide a collaborative theater experience. Wohlert describes a base method and software application for synchronizing audio content downloaded and stored on a plurality of nodes 102. Wegener and Chong suggest additional applications of Wohlert’s method and software application by adding the ability to customize audio and sync the customized audio to provide a collaborative theater performance in which actor instructions are synchronized across each actor’s in-ear device. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have used Wohlert’s method and software application to provide a collaborative, synchronized theater performance in which actor instructions are reproduced in sync among Wohlert’s nodes 102—for example, each actor’s in-ear device. For the foregoing reasons, the combination of the Wohlert, the Wegener and the Chong references makes obvious all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“wherein the app is used to create participatory theater where the users each wear headsets and hear their lines, stage direction and inner thoughts through the headsets.”
As explained in the obviousness rejection of claim 5, incorporated herein, Wegener and Chong both teach and suggest providing elements of a theater script—namely, lines and stage direction—to actors through synchronized audio to support a collaborative theater performance. The elements contained in a script are notoriously well known in the field of screenwriting and include lines, stage directions and notes on character thoughts or motivations. For example, the Storysense reference teaches that a script contains dialogue and personal direction, or parentheticals, that explain the character’s emotional state (e.g., inner thoughts) on a piece of dialogue. Accordingly, it would have been obvious for one of ordinary skill in the art to also provide and synchronously reproduce such parentheticals among the other script elements suggested by Wegener and Chong. For the foregoing reasons, the combination of the Wohlert, the Wegener, the Chong and the Storysense references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the app syncs storytelling audio across a plurality of smart phones.”
The Wohlert reference describes several applications for its collaborative playback of media. For example, Wohlert describes syncing a plurality of nodes 102 in order to support a “flash” dance party without the need of cumbersome sound equipment. Wohlert at ¶¶ 35–40. In another example, Wohlert describes syncing nodes 102 to allow for a collaborative exercise experience, such as running. Id. However, Wohlert does not anticipate syncing exercise instructions, let alone yoga instructions, across nodes 102.
The Torgerson reference, like Wohlert, is drawn to the field of synchronized audio reproduction. Torgerson expands on the potential applications of Wohlert’s method, by teaching and suggesting the synchronized reproduction of a story among a set of playback devices (PBD), which may include smartphones and toys. Torgerson at ¶¶ 182, 187–205, FIG.7.
Taken together, Wohlert and Torgerson teach and suggest reproducing audio content in sync to provide a collaborative storytelling experience. Wohlert describes a base method and software application for synchronizing audio content downloaded and stored on a plurality of nodes 102. Torgerson suggests additional applications of Wohlert’s method and software application by adding the ability to provide audio and sync the audio to provide a collaborative storytelling experience in which audio associated with a toy is reproduced in sync by a plurality of playback device. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have used Wohlert’s method and software application to provide a synchronized storytelling experience in which story audio associated with a toy is reproduced in sync among Wohlert’s nodes 102—for example, a set of smartphones and toys. See Wohlert at ¶ 44; Torgerson at ¶¶ 181, 182. For the foregoing reasons, the combination of the Wohlert and the Torgerson references makes obvious all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“wherein the app syncs storytelling audio across a user's smart phone, one or more stuffed animals each with integrated devices to receive discrete scripted audio, and a separate director's device to receive discrete scripted audio.”
The obviousness rejection of claim 7, incorporated herein, shows the obviousness of applying Wohlert’s method and software application in the field of synchronized storytelling related to a toy. For example, Torgerson describes playing audio with a PBD 702, 704, 706, such as a smartphone, a toy 712 and a controller 714. Torgerson at ¶¶ 182, 187–205, FIG.7. The Zuniga reference teaches and suggests a similar concept, in which audio associated with a toy is reproduced in sync with another audio source. See Zuniga at Abs., ¶¶ 12–18. Zuniga further teaches that the toy itself may be a rigid toy or a plush/stuffed toy. Id. at ¶ 10. Accordingly, it would have been obvious to use either a rigid toy or a plush toy in the Wohlert-Torgerson method discussed in the rejection of claim 7. For the foregoing reasons, the combination of the Wohlert, the Torgerson and the Zuniga references makes obvious all limitations of the claim.
Summary
Claims 1–8 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Issues Under 35 U.S.C. § 112
Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–8 are drawn to “a method and software application for synchronizing audio across a plurality of mobile devices.” This preamble blends a method and a software application. It is accordingly not reasonably clear if the claim would be infringed by simply practicing a set of method steps; by building, distributing and executing an application or by doing both. See MPEP § 2173.05(p)(II). Complicating this interpretive problem is that the dependent claims refer to functions of the application itself without referring to the method. Appropriate correction is required. The Examiner advises Applicant to amend the claims to include one claim tree directed towards a method. The Examiner also advises Applicant to introduce another claim tree directed towards a non-transitory, computer-readable medium containing instructions encoding a software application that when executed by a processor causes the processor to perform certain steps.
Issues Under 35 U.S.C. § 101
Non-Statutory Subject Matter
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–8 are rejected under § 101 as being drawn to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
Claims 1–8 are drawn to “a method and software application for synchronizing audio across a plurality of mobile devices.” This preamble blends a method and a software application. As explained in the § 112 indefiniteness rejection, above, the claims may be interpreted either as a method, a software application or both. Assuming the claims are interpreted as a software application, the claims are ineligible for patenting as being drawn to software, per se. See MPEP § 2106.03(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney  III/

/Walter F Briney III/Primary ExaminerArt Unit 2651

12/17/2022